                               Case 3:19-cv-01923-W-KSC Document 13-1 Filed 06/16/20 PageID.91 Page 1 of 12



                                1 Robert J. Pecora, SBN 106167
                                  Pecora & Cline
                                2 7855 Ivanhoe Avenue
                                  Suite 408
                                3 La Jolla, California 92037
                                  Telephone: (858) 454-4014
                                4 Facsimile (858) 454-3548
                                5 Attorney for Allen Harvey Abolafia, Plaintiff
                                6
                                7
                                8                         UNITED STATES DISTRICT COURT
                                9                      SOUTHERN DISTRICT OF CALIFORNIA
                               10 ALLEN HARVEY ABOLAFIA,                      Case No. 3:19-cv-01923-W-KSC
                               11         Plaintiff                           Judge:        Hon. Thomas J. Whelan
7855 IVANHOE AVENUE, STE 408
  LA JOLLA, CA 92037-4510




                               12 v.                                          MEMORANDUM OF POINTS AND
      PECORA & CLINE




                                                                              AUTHORITIES IN SUPPORT OF
                               13 OMNI HOTELS MANAGEMENT                      PLAINTIFF ALLEN HARVEY
                                  CORPORATION, et. al.                        ABOLAFIA’S MOTION FOR
                               14                                             SUMMARY JUDGMENT AGAINST
                                      Defendants                              DEFENDANT OMNI HOTELS
                               15                                             MANAGEMENT CORPORATION
                               16                                             Hearing:      July 20, 2020
                               17                                             No oral argument pursuant to local rule
                                                                              7.1 d. 1.
                               18
                                                                              Date Action Filed: October 2, 2019
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                             Page i
                                    Memorandum of Points and Authorities in Support of Plaintiff Allen Harvey Abolafia’s Motion
                                        for Summary Judgment Against Defendant Omni Hotels Management Corporation
                               Case 3:19-cv-01923-W-KSC Document 13-1 Filed 06/16/20 PageID.92 Page 2 of 12



                                1                                                            Contents
                                2 I. Parties .................................................................................................................... 1
                                3 II. Summary and Relief Requested ........................................................................... 1
                                4 III. Relevant Procedural History ............................................................................... 1
                                5 IV. Facts Relevant to this Motion ............................................................................. 2
                                6 V. Argument ............................................................................................................. 3
                                7         1. Standard of Proof for Summary Judgment. .................................................... 3
                                8         2. Affirmative Defenses Must State Facts. ......................................................... 4
                                9         3. There Is No Legal or Factual Basis for Defendant’s Contractual Assumption
                                             of Risk. First, Fifth and Sixth Affirmative Defenses. ................................... 4
                               10
                                                A. Plaintiff Never Signed a Contract. .......................................................... 4
                               11
                                                B. Contractual Assumption of Risk Does Not Apply to Omni
7855 IVANHOE AVENUE, STE 408




                                                   Hotel’s Negligence. ................................................................................. 5
  LA JOLLA, CA 92037-4510




                               12
      PECORA & CLINE




                               13         4. Primary Assumption of Risk Is Irrelevant to Walking. Second Affirmative
                                              Defense. ......................................................................................................... 7
                               14
                                          5. Comparative Negligence Is Not a Complete Bar. Third Affirmative Defense.
                               15             ....................................................................................................................... 8
                               16         6. Omni Hotels Is Liable for the Acts of Its Employees and Agents. Fourth
                                             Affirmative Defense. ..................................................................................... 8
                               17
                                    VI. Conclusion .......................................................................................................... 9
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                              Page ii
                                     Memorandum of Points and Authorities in Support of Plaintiff Allen Harvey Abolafia’s Motion
                                         for Summary Judgment Against Defendant Omni Hotels Management Corporation
                               Case 3:19-cv-01923-W-KSC Document 13-1 Filed 06/16/20 PageID.93 Page 3 of 12



                                1                                       TABLE OF AUTHORITIES
                                2 Cases
                                3 Amezcua v. Los Angeles Harley-Davidson, Inc.,
                                    200 Cal.App.4th 217, 132 Cal.Rptr.3d 567 (2011) ............................................... 7
                                4
                                  Burnett v. Chimney Sweep,
                                5   123 Cal.App.4th 1057, 20 Cal.Rptr.3d 562 (2004) ............................................... 6
                                6 Celotex Corporation v. Catrett,
                                   477 U.S. 317, 106 S.Ct. 2548 (1986) ................................................................ 3, 4
                                7
                                  FPI Development, Inc. v. Nakashima,
                                8  231 Cal.App.3d 367 (1991) ................................................................................... 4
                                9 Huverserian v. Catalina Scuba Luv, Inc.,
                                   184 Cal.App.4th 1462, 110 Cal.Rptr.3d 112 (2010) ............................................. 6
                               10
                                  Knight v. Jewett,
                               11  3 Cal.4th 296 (1992).............................................................................................. 7
7855 IVANHOE AVENUE, STE 408




                               12 Li v. Yellow Cab Co.,
  LA JOLLA, CA 92037-4510




                                    13 Cal.3d 804 (1975) ..................................................................................... 1, 7, 8
      PECORA & CLINE




                               13
                                  Salazar v. Maradeaga,
                               14   10 Cal.App.4th Supp. 1 (1992) ............................................................................. 4
                               15 Other Authorities
                               16 California Civil Jury Instruction 3705 ...................................................................... 8
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                              Page iii
                                     Memorandum of Points and Authorities in Support of Plaintiff Allen Harvey Abolafia’s Motion
                                         for Summary Judgment Against Defendant Omni Hotels Management Corporation
                               Case 3:19-cv-01923-W-KSC Document 13-1 Filed 06/16/20 PageID.94 Page 4 of 12



                                1
                                2                                       I. PARTIES
                                3         1. Plaintiff Allen Harvey Abolafia (“Abolafia”) was injured when he walked
                                4 into an unmarked hole at the Omni La Costa Resort & Spa (“La Costa”) golf course.
                                5         2. Defendant, Omni Hotels Management Corporation (“Omni Hotels”) is the
                                6 owner and operator of the La Costa in Carlsbad, California.
                                7
                                8                   II. SUMMARY AND RELIEF REQUESTED
                                9         Omni Hotels First Amended Complaint alleged six affirmative defenses.
                               10 (ECF 12). The first, fifth and sixth affirmative defenses are based on an unsigned
                               11 contract that Omni Hotels claimed serves as a waiver of the secondary assumption
7855 IVANHOE AVENUE, STE 408




                               12 of risk of its ordinary negligence for its invitees walking at the club. Defendant’s
  LA JOLLA, CA 92037-4510
      PECORA & CLINE




                               13 second affirmative defense claimed that that Omni Hotels owed no duty to Plaintiff
                               14 Abolafia and therefore Omni Hotels was not liable because of primary assumption
                               15 of risk. Defendant’s third affirmative defense claimed that Abolafia’s action “is
                               16 barred,” an affirmative defense abrogated by Li v. Yellow Cab Co., 13 Cal.3d 804
                               17 (1975). Omni Hotel’s fourth affirmative defense alleged that the negligence was
                               18 caused by Omni Hotel’s agent, Hoagland and Sons Concrete (“Hoagland”), a
                               19 construction contractor. Omni Hotels is vicariously liable for the acts of its agent,
                               20 Hoagland.
                               21         Because there is no legal basis for Omni Hotel’s affirmative defenses and no
                               22 material facts are disputed, Plaintiff is entitled to summary judgment dismissing
                               23 those defenses.
                               24
                               25                  III. RELEVANT PROCEDURAL HISTORY
                               26         Defendant Omni Hotels filed its answer. (ECF 2). Plaintiff Abolafia filed a
                               27 motion for judgment on the pleadings to dismiss Defendant Omni Hotel’s twelve
                               28 affirmative defenses. (ECF 7 and 8). Defendant Omni Hotels requested that Abolafia
                                                                           Page 1 of 9
                                    Memorandum of Points and Authorities in Support of Plaintiff Allen Harvey Abolafia’s Motion
                                        for Summary Judgment Against Defendant Omni Hotels Management Corporation
                               Case 3:19-cv-01923-W-KSC Document 13-1 Filed 06/16/20 PageID.95 Page 5 of 12



                                1 consent to amend its answer to include facts and eliminate. Abolafia consented.
                                2 Omni Hotels sent its proposed amended answer to Abolafia. Plaintiff Abolafia told
                                3 Omni Hotels that its amended answer was still defective because there was no legal
                                4 or factual basis for Omni Hotel’s six affirmative defenses and that this motion would
                                5 be filed. Omni Hotels filed its defective amended answer. Abolafia filed this motion.
                                6
                                7                  IV. FACTS RELEVANT TO THIS MOTION
                                8         Plaintiff Abolafia is a dues paying member and invitee of La Costa owned by
                                9 Defendant Omni Hotels. Abolafia alleged in his complaint that on August 29, 2018
                               10 he “walk[ed] toward the 7th tee box at the Omni La Costa Resort & Spa golf course”
                               11 and “stepped into an unmarked construction hole adjacent to and hidden by a cement
7855 IVANHOE AVENUE, STE 408




                               12 curb.” (ECF 1, Att. 2, Exhibit A). Defendant Omni Hotels has not alleged that
  LA JOLLA, CA 92037-4510
      PECORA & CLINE




                               13 Plaintiff was injured in the operation of a golf cart, from playing golf or from a sport.
                               14         Defendant Omni Hotels first, fifth and sixth affirmative defenses are based
                               15 on a contract that Plaintiff Abolafia never signed. At Abolafia’s deposition, Omni
                               16 Hotel’s counsel showed Abolafia the contract and asked:
                               17                Q. Let's start at the first page. It says 017088. Is that a
                                                 membership number that you have? On the first page, very front
                               18                page.
                                                 A. No. That is not my membership number.
                               19                Q. Do you have any idea what that number is?
                                                 A. Yes.
                               20                Q. What is it?
                                                 A. It's -- my membership number is 071000.
                               21                Q. Okay. I asked a bad question. Do you know what this number
                                                 017088 is?
                               22                A. I have no idea.
                               23 (Exhibit 1, p. 6, lines 6-17).
                               24                Q. So it says your name Allen Abolafia, your birthday, has an
                                                 address. You see that?
                               25                A. Yes.
                                                 Q. Is that your handwriting?
                               26                A. No.
                               27 (Exhibit 1, p. 7, lines 3-7).
                               28                Q. Okay. Applicant signature, do you see that?
                                                                           Page 2 of 9
                                    Memorandum of Points and Authorities in Support of Plaintiff Allen Harvey Abolafia’s Motion
                                        for Summary Judgment Against Defendant Omni Hotels Management Corporation
                               Case 3:19-cv-01923-W-KSC Document 13-1 Filed 06/16/20 PageID.96 Page 6 of 12



                                1                A. Yes.
                                                 Q. Is that your signature?
                                2                A. No.
                                                 Q. Do you know whose signature that is?
                                3                A. I have no idea. It looks like -- can I answer this question? It
                                                 looks like somebody was trying to duplicate my signature
                                4                because my F's go down, and this one goes up. It's kind of – but
                                                 it's not my signature. Now the girl that signed it, that was my
                                5                sales girl.
                                6 (Exhibit 1, p. 8, lines 14-25).
                                7              Q. So I understand your testimony today is this is not your
                                               signature on this document; correct?
                                8              A. You know, I don't want to say that. It doesn't look like my
                                               signature. It's not even close to my signature.
                                9 (Exhibit 1, p. 9, lines 7-12).
                               10         Plaintiff Abolafia further explained at his deposition, that the services
                               11 provided and fees charged were different in the deposition exhibit from what he
7855 IVANHOE AVENUE, STE 408
  LA JOLLA, CA 92037-4510




                               12 received.
      PECORA & CLINE




                               13                Q. So your recollection is back in 2007 when you became a
                                                 member that your deposit was 50,000?
                               14                A. Yes. Originally I paid 25,000 and then increased it another
                                                 25,000.
                               15                Q. At the same time or subsequently?
                                                 A. Subsequently later.
                               16                Q. You said with that type of membership you got a free locker;
                                                 correct?
                               17                A. Free locker, free -- I didn't have to pay for the bags and I didn't
                                                 have to pay for the Cart.
                               18                Q. Was this for lifetime?
                                                 A. Yes.
                               19                Q. Okay. Do you pay green fees as part of that membership?
                                                 A. No.
                               20   (Exhibit 1, p. 5, lines 2-18).
                               21
                               22                                    V. ARGUMENT
                               23        1. STANDARD OF PROOF FOR SUMMARY JUDGMENT.
                               24         “The plain language of Rule 56(c) mandates the entry of summary judgment,
                               25 after adequate time for discovery and upon motion, against a party who fails to make
                               26 a showing sufficient to establish the existence of an element essential to that party's
                               27 case, and on which that party will bear the burden of proof at trial.” Celotex
                               28 Corporation v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548 (1986). “In cases like the
                                                                           Page 3 of 9
                                    Memorandum of Points and Authorities in Support of Plaintiff Allen Harvey Abolafia’s Motion
                                        for Summary Judgment Against Defendant Omni Hotels Management Corporation
                               Case 3:19-cv-01923-W-KSC Document 13-1 Filed 06/16/20 PageID.97 Page 7 of 12



                                1 instant one, where the nonmoving party will bear the burden of proof at trial on a
                                2 dispositive issue, a summary judgment motion may properly be made in reliance
                                3 solely on the ‘pleadings, depositions, answers to interrogatories, and admissions on
                                4 file.’” Id. At 324.
                                5        2. AFFIRMATIVE DEFENSES MUST STATE FACTS.
                                6         “An ‘affirmative defense’ is one which ‘sets forth facts from which it results
                                7 that, notwithstanding the truth of the allegations of the complaint, no cause of action
                                8 existed in the plaintiff at the time the action was brought. [citation omitted]’”
                                9 Salazar v. Maradeaga, 10 Cal.App.4th Supp. 1, 5 (1992). “A pleading may be
                               10 defective in failing to allege an element of a cause of action or in failing to
                               11 intelligibly identify a defense thereto. . . . Thus, a defect in the answer may entitle
7855 IVANHOE AVENUE, STE 408
  LA JOLLA, CA 92037-4510




                               12 the moving party plaintiff to a summary judgment if the only matter in dispute is a
      PECORA & CLINE




                               13 defense that has not been intelligibly asserted in the answer.” FPI Development, Inc.
                               14 v. Nakashima, 231 Cal.App.3d 367, 382, 282 Cal.Rptr. 508 (1991).
                               15        3. THERE IS NO LEGAL OR FACTUAL BASIS FOR DEFENDANT’S
                                         CONTRACTUAL ASSUMPTION OF RISK. FIRST, FIFTH AND
                               16        SIXTH AFFIRMATIVE DEFENSES.
                               17
                                              A. Plaintiff Never Signed a Contract.
                               18
                               19         Plaintiff Abolafia never signed Omni Hotel’s contract as alleged in its
                               20 Amended Answer. (ECF 12; Exhibit 1, p. 8, lines 14-25). Omni Hotel’s first, fifth
                               21 and sixth affirmative defenses start with “On or about January 25, 2007, Plaintiff
                               22 completed, executed, and/or submitted an application for membership at the Omni La
                               23 Costa Resort & Spa.” (ECF 12, pp. 4, 8 and 9). When Omni Hotels filed its Amended
                               24 Answer, it knew that it had no evidence to show Abolafia signed the contract. Omni
                               25 Hotels took Abolafia’s deposition where the contract’s member number and contract
                               26 details are incorrect. (Exhibit 1, p. 6, lines 6-17). Abolafia testified twice that it was
                               27 not his signature on the contract. (Exhibit 1, p. 8, lines 14-25 and p. 9, lines 7-12).
                               28         Omni Hotels first, fifth and sixth affirmative defenses are dependent on a
                                                                           Page 4 of 9
                                    Memorandum of Points and Authorities in Support of Plaintiff Allen Harvey Abolafia’s Motion
                                        for Summary Judgment Against Defendant Omni Hotels Management Corporation
                               Case 3:19-cv-01923-W-KSC Document 13-1 Filed 06/16/20 PageID.98 Page 8 of 12



                                1 signed, admissible contract. On November 25, 2019, Defendant filed its initial
                                2 disclosures. (Exhibit 3). That disclosure listed no witness to testify that Abolafia
                                3 signed a contract. Omni Hotels took Abolafia’s deposition on February 19, 2020.
                                4 (Exhibit 2). After February 2020, Omni Hotels knew that it had no witness to
                                5 support its allegation that Abolafia signed the contract. On April 27, 2020, Omni
                                6 Hotels filed its Amended Answer that alleged that Plaintiff signed a contract.
                                7         Omni Hotels has no signed contract or witness to support its affirmative
                                8 defense that Abolafia signed a contract. Therefore, this Court should dismiss Omni
                                9 Hotels first, fifth and sixth affirmative defenses with prejudice and without leave to
                               10 amend to further amend.
                               11             B. Contractual Assumption of Risk Does Not Apply to Omni Hotel’s
                                             Negligence.
7855 IVANHOE AVENUE, STE 408
  LA JOLLA, CA 92037-4510




                               12
      PECORA & CLINE




                               13         Omni Hotels alleged that it has a contract signed by Abolafia that relieved it
                               14 of liability. The applicable parts of that contract are:
                               15                Any Member . . . who engages in any contest, game, function,
                                                 exercise, competition or other activity . . . shall do so at
                               16                his/her own risk, and shall indemnify, defend and hold
                                                 harmless [Omni Hotels] . . . from any and all loss, cost, claim,
                               17                injury, damage or liability sustained or incurred by him/her, .
                                                 . arising out of . . . use of the Resort Facilities.
                               18
                                                 The Member using a golf cart accepts and assumes all
                               19                responsibility for liability connected with operation of the golf
                                                 cart. The Member also expressly indemnifies and agrees to
                               20                hold harmless [Omni Hotels] . . . from any and all damages. .
                                                 . related to such Member's use . . . of the golf cart.
                               21
                                                 Lessee agrees to release and hold harmless [Omni Hotels]
                               22                from any and all liability, claims, damages, actions and causes
                                                 of action whatsoever Lessee might state as a result of physical
                               23                injury . . . or loss sustained in connection with the use of the
                                                 Rental Golf Cart.
                               24
                               25 (ECF 12, p. 4). Of the three paragraphs above, the first relates to injuries while in
                               26 an athletic activity. The second and third paragraphs relate to injuries from a golf
                               27 cart. None of the three paragraphs, or the amended answer, apply to “walking.”
                               28 (ECF 1, Att. 2, Exhibit A). Omni Hotel’s pleading obligation is to tie its defense to
                                                                           Page 5 of 9
                                    Memorandum of Points and Authorities in Support of Plaintiff Allen Harvey Abolafia’s Motion
                                        for Summary Judgment Against Defendant Omni Hotels Management Corporation
                               Case 3:19-cv-01923-W-KSC Document 13-1 Filed 06/16/20 PageID.99 Page 9 of 12



                                1 Plaintiff’s allegations, which it didn’t do. Abolafia said he was walking. Omni
                                2 Hotels defended that Abolafia released Omni Hotels from injuries in a sport or due
                                3 to a golf cart. Omni Hotels omitted any alleged connection between walking and its
                                4 exculpatory clauses because there is no relationship.
                                5         Even if Omni Hotels alleged that there was a connection that showed
                                6 Abolafia’s walking qualified as a game, there are three additional fatal flaws: Omni
                                7 Hotel’s indemnity did not cover active negligence; indemnity only applied when a
                                8 subscriber is engaged in a contest; and exculpatory agreements inapplicable if there
                                9 is no primary or secondary assumption of risk.
                               10             1. Omni Hotel’s Contract Did Not Mention Negligence.
                               11         “The exculpatory clause . . . does not specifically mention negligence.
7855 IVANHOE AVENUE, STE 408
  LA JOLLA, CA 92037-4510




                               12 Accordingly, this provision would ordinarily be construed as shielding Chimney
      PECORA & CLINE




                               13 Sweep from liability ‘only for passive negligence, not for active negligence.’”
                               14 Burnett v. Chimney Sweep, 123 Cal.App.4th 1057, 1066, 20 Cal.Rptr.3d 562 (2004).
                               15 Since Omni Hotel’s contract did not specifically mention negligence, Omni Hotel’s
                               16 best outcome is that it is shielded for passive negligence, which is inapplicable here
                               17 because it dug a long trench next to the cart path.
                               18             2. Abolafia Was Not in a Contest or Game When Walking.
                               19         “Contract principles apply when interpreting a release, and ‘normally the
                               20 meaning of contract language, including a release, is a legal question.’ [citation
                               21 omitted]” Huverserian v. Catalina Scuba Luv, Inc., 184 Cal.App.4th 1462, 1466,
                               22 110 Cal.Rptr.3d 112 (2010). Omni Hotel’s contract is limited to five types of
                               23 activities “contest, game, function, exercise, [or] competition.” Abolafia was not in
                               24 any of the activities triggering indemnity. Abolafia was walking, which is not a
                               25 listed activity, therefore there is no indemnity.
                               26             3. Omni Hotels Cannot Absolve Its Secondary Assumption of Risk by
                                              Contract.
                               27
                               28         “Whether the defendant owed a legal duty to protect the plaintiff from a
                                                                           Page 6 of 9
                                    Memorandum of Points and Authorities in Support of Plaintiff Allen Harvey Abolafia’s Motion
                                        for Summary Judgment Against Defendant Omni Hotels Management Corporation
                               Case 3:19-cv-01923-W-KSC Document 13-1 Filed 06/16/20 PageID.100 Page 10 of 12



                                1 particular risk of harm does not turn on the reasonableness or unreasonableness of
                                2 the plaintiff's conduct, but rather on the nature of the activity or sport in which the
                                3 defendant is engaged and the relationship of the defendant and the plaintiff to that
                                4 activity or sport.” Knight v. Jewett, 3 Cal.4th 296, 309 (1992). “Whether the
                                5 assumption of risk doctrine applies in a particular case is a question of law.”
                                6 Amezcua v. Los Angeles Harley-Davidson, Inc., 200 Cal.App.4th 217, 227, 132
                                7 Cal.Rptr.3d 567 (2011) .
                                8         Secondary assumption of risk applies when there is a known risk, and the
                                9 plaintiff proceeds with the knowledge of that risk. Walking has no inherent risk,
                               10 therefore the principles of assumption of risk are inapplicable to Abolafia’s activity.
                               11         For golf, a primary assumption of risk is being hit by another player’s golf
7855 IVANHOE AVENUE, STE 408
  LA JOLLA, CA 92037-4510




                               12 ball. A secondary assumption of risk is golf would be getting sand in your eyes while
      PECORA & CLINE




                               13 hitting a ball out of a sand trap. Neither assumption of risk applies because Abolafia
                               14 was not participating in a sport where he assumed any risk, he was walking. Since
                               15 there was no activity with an inherent risk, Abolafia cannot have assumed any risk.
                               16        4. PRIMARY ASSUMPTION OF RISK IS IRRELEVANT TO
                                         WALKING. SECOND AFFIRMATIVE DEFENSE.
                               17
                               18         Defendant Omni Hotel’s second affirmative defense stated, “the Complaint is
                               19 barred.” The California Supreme Court abrogated contributory negligence in Li v.
                               20 Yellow Cab Co., 13 Cal.3d 804 (1975).
                               21         A primary assumption of risk is for “an individual who voluntarily engages
                               22 in a potentially dangerous activity or sport ‘consents to’ or ‘agrees to assume’ the
                               23 risks inherent in the activity or sport itself, such as the risks posed to a snow skier
                               24 by moguls on a ski slope or the risks posed to a water skier by wind whipped waves
                               25 on a lake.” Knight v. Jewett, 3 Cal.4th 296, 311 (1992). Walking is safe. Omni
                               26 Hotel’s second affirmative defense alleged that that golf could be dangerous but
                               27 does not state any facts as to how the potentially dangerous game of golf is tied to
                               28 walking into Defendant’s unmarked, hidden trench. Defendants also didn’t explain
                                                                           Page 7 of 9
                                    Memorandum of Points and Authorities in Support of Plaintiff Allen Harvey Abolafia’s Motion
                                        for Summary Judgment Against Defendant Omni Hotels Management Corporation
                               Case 3:19-cv-01923-W-KSC Document 13-1 Filed 06/16/20 PageID.101 Page 11 of 12



                                1 how its workers could inspect the course daily and not place barricades around, a
                                2 six foot long trench.
                                3         5. COMPARATIVE NEGLIGENCE IS NOT A COMPLETE BAR.
                                          THIRD AFFIRMATIVE DEFENSE.
                                4
                                5         Defendant Omni Hotel’s third affirmative defense, titled “Comparative
                                6 Negligence” stated “the Complaint is barred.” The California Supreme Court
                                7 abrogated contributory negligence in Li v. Yellow Cab Co., 13 Cal.3d 804 (1975).
                                8 Therefore, Defendant’s third affirmative defense should be dismissed or corrected.
                                9         6. OMNI HOTELS IS LIABLE FOR THE ACTS OF ITS EMPLOYEES
                                          AND AGENTS. FOURTH AFFIRMATIVE DEFENSE.
                               10
                               11         Omni Hotels alleged it was not liable because Abolafia’s injuries were caused
7855 IVANHOE AVENUE, STE 408




                               12 “by other parties for whom Omni [Hotels] is not legally responsible.” (ECF 12). Omni
  LA JOLLA, CA 92037-4510
      PECORA & CLINE




                               13 Hotels then alleged “the golf cart path . . . was designed and constructed by Hoagland
                               14 and Sons Concrete, not Omni.” (ECF 12). Affirmative defenses are factual allegations
                               15 that Omni Hotels possesses and that it will produce at trial to show that it has no
                               16 liability, even if Abolafia is successful.
                               17         Even if the negligence was caused solely by Hoagland and Sons Concrete
                               18 (“Hoagland”), Omni Hotels remains liable as Hoagland’s principal. For Omni
                               19 Hotel’s to meet its pleading burden, it would have to file a third-party complaint
                               20 against Hoagland and allege that Hoagland had no contract, was a trespasser and
                               21 performed the construction outside the scope of its agency. (CACI 3705). Without
                               22 facts that show Omni Hotels met its pleading burden, Abolafia is entitled to dismiss
                               23 this affirmative defense.
                               24 / / /
                               25 / / /
                               26 / / /
                               27 / / /
                               28 / / /
                                                                           Page 8 of 9
                                    Memorandum of Points and Authorities in Support of Plaintiff Allen Harvey Abolafia’s Motion
                                        for Summary Judgment Against Defendant Omni Hotels Management Corporation
                               Case 3:19-cv-01923-W-KSC Document 13-1 Filed 06/16/20 PageID.102 Page 12 of 12



                                1                                 VI. CONCLUSION
                                2         Based on the foregoing, Plaintiff Abolafia is entitled to judgment on the
                                3 pleadings in his favor against Defendant Omni Hotel’s on its six affirmative
                                4 defenses.
                                5 Respectfully Submitted,
                                6 Date: June 16, 2020
                                7
                                8
                                9
                                  Robert J. Pecora, SBN 106167
                               10 Pecora & Cline
                                  7855 Ivanhoe Avenue
                               11 Suite 408
                                  La Jolla, California 92037
7855 IVANHOE AVENUE, STE 408




                               12 (858) 454-4014
  LA JOLLA, CA 92037-4510
      PECORA & CLINE




                               13 Attorney for Allen Harvey Abolafia, Plaintiff
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                           Page 9 of 9
                                    Memorandum of Points and Authorities in Support of Plaintiff Allen Harvey Abolafia’s Motion
                                        for Summary Judgment Against Defendant Omni Hotels Management Corporation
